UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSAURI CAPPELLAN MENDOZA,
                                Plaintiff,
                                                                  21 Civ. 4410 (LGS)
                    -against-
                                                                        ORDER
SHIBNAD LOGISTICS LLC,
                                Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Defendant Shibnad Logistics LLC has filed a notice of removal removing

civil action No. 803563/2021E from the Supreme Court of the State of New York, County of

Bronx, on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) (Dkt. No. 1).

       WHEREAS, 28 U.S.C. 1441(b)(2) states that “[a] civil action otherwise removable solely

on the basis of the jurisdiction under section 1332(a) of this title may not be removed if any of

the parties in interest properly joined and served as defendants is a citizen of the State in which

such action is brought.” Defendant states that it is a citizen of New York State and was served on

April 28, 2021. Accordingly, it is hereby

       ORDERED that removal in this case is improper under 28 U.S.C. § 1441(b)(2). This

case is remanded to the Supreme Court of the State of New York, County of Bronx.


Dated: May 19, 2021
       New York, New York
